Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Response to Amendment
Applicant’s Preliminary Amendment, filed July 21, 2022, has been fully considered and entered.  Accordingly, Claims 1-40 are pending in this application.  Claims 1-20 have been cancelled.  Claims 21-40 are new claims.  Claims 21 and 31 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25, 27, 28, 30-35, and 37, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cava (PG Pub. No. 2007/0226202 A1) and further in view of Tang (PG Pub. No. 2012/0016906 A1) and Beretta (PG Pub. No. 2011/0055228 A1).
Regarding Claim 21, Cava discloses a method, comprising:
presenting, by the first computing device, the first plurality of keywords of the first category (see Cava, paragraph [0030], where process 100 generates (110) a list of keywords associated with the selected category(ies)).
Cava does not disclose:
providing, by a first computing device, to a second computing device, a seed keyword and a web address of an information resource of a content provide; and
receiving, by the first computing device, from the second computing device, a first plurality of keywords of a first category associated with the seed keyword instead of a second plurality of keywords of a second category associated with the seed keyword, responsive to the second computing device (i) identifying the first category and the second category based on the seed keyword, (ii) identifying a semantic conflict between the first category and the second category, and (iii) selecting the first plurality of keywords instead of the second plurality of keywords based on the semantic conflict and content on the information resource.
The combination of Cava and Tang discloses:
providing, by a first computing device, to a second computing device, a seed keyword (see Cava, paragraph [0008], where the keyword may be received via a graphical user interface (GUI)) and a web address of an information resource of a content provider (see Tang, paragraph [0055], where a user of the technology described herein, denoted as a host, can use the Keyword Sourcing Module 322 to collect an initial unfiltered set of keywords from various sources. The following are some examples of important keyword sources that can be used … External: (Well known sources of keywords, e.g.), googspy, yahoo buzz [it is the position of the Examiner that googspy and yahoo buzz are web addresses of an information resource of a content provider]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Tang for the benefit of automated selection of keywords for rapid keyword portfolio expansion (see Tang, Abstract).
The combination of Cava and Tang does not disclose:
receiving, by the first computing device, from the second computing device, a first plurality of keywords of a first category associated with the seed keyword instead of a second plurality of keywords of a second category associated with the seed keyword, responsive to the second computing device (i) identifying the first category and the second category based on the seed keyword, (ii) identifying a semantic conflict between the first category and the second category, and (iii) selecting the first plurality of keywords instead of the second plurality of keywords based on the semantic conflict and content on the information resource.
The combination of Cava, Tang, and Beretta discloses:
receiving, by the first computing device, from the second computing device, a first plurality of keywords of a first category associated with the seed keyword see Cava, paragraph [0009], where categories that correspond to the keyword may be output)  instead of a second plurality of keywords of a second category associated with the seed keyword (see Beretta, paragraph [0022], where a target word may appear a possible mistyping to one category and a possible synonym of another; contextual criteria may be used to determine which category to select), responsive to the second computing device (i) identifying the first category and the second category based on the seed keyword see Cava, paragraph [0009], where categories that correspond to the keyword may be output), (ii) identifying a semantic conflict between the first category and the second category, and (iii) selecting the first plurality of keywords instead of the second plurality of keywords based on the semantic conflict (see Beretta, paragraph [0022], where a target word may appear a possible mistyping to one category and a possible synonym of another; contextual criteria may be used to determine which category to select) and content on the information resource (see Tang, paragraph [0049], where keyword selection is based on a variety of concepts, for example: (1) defined keywords criteria/metrics (e.g., keyword source, clicks, etc.); (2) keyword clustering (e.g., defining a cluster for which a keyword’s affinity for being included can be calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava and Tang with Beretta for the benefit of categorization of words based on word distance (see Beretta, Abstract).
Regarding Claim 22, Cava in view of Tang and Beretta discloses the method of Claim 21, further comprising:
receiving, by the first computing device, a selection of one or more keywords from the first plurality of keywords of the first category (see Cava, paragraph [0030], where process 100 displays a list of categories to the user and receives (108) a user selection of one or more categories contained in the displayed list of categories); and
providing, by the first computing device, the selection of the one or more keywords to use in a content selection process (see Cava, paragraph [0030], where process 100 generates (110) a list of keywords associated with the selected category(ies)).
Regarding Claim 23, Cava in view of Tang and Beretta discloses the method of Claim 21, wherein receiving further comprises:
receiving a third plurality of keywords of a third category associated with the seed keyword, responsive to the second computing device (i) identifying the third category based on the seed keyword (see Cava, paragraph [0030], where process 100 generates (110) a list of keywords associated with the selected category(ies)).
Cava does not disclose (ii) determining a lack of semantic conflict between the first category and the third category.  Beretta discloses (ii) determining a lack of semantic conflict between the first category and the third category (see Beretta, paragraph [0022], where a target word may appear a possible mistyping to one category and a possible synonym of another; contextual criteria may be used to determine which category to select).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Beretta for the benefit of categorization of words based on word distance (see Beretta, Abstract).
Regarding Claim 24, Cava in view of Tang and Beretta discloses the method of Claim 21, wherein receiving further comprises:
receiving a third plurality of keywords of a third category associated with the seed keyword and identified as unselected, responsive to the second computing device (i) identifying the third category based on the seed keyword (see Cava, paragraph [0030], where process 100 generates (110) a list of keywords associated with the selected category(ies)).
Cava does not disclose (ii) identifying a semantic conflict between the first category and the third category, and (iii) identifying the third plurality of keywords of the third category as unselected based on the semantic conflict and content on the information resource.  Beretta discloses (ii) identifying a semantic conflict between the first category and the third category, and (iii) identifying the third plurality of keywords of the third category as unselected based on the semantic conflict and content on the information resource (see Beretta, paragraph [0022], where a target word may appear a possible mistyping to one category and a possible synonym of another; contextual criteria may be used to determine which category to select).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Beretta for the benefit of categorization of words based on word distance (see Beretta, Abstract).
Regarding Claim 25, Cava in view of Tang and Beretta discloses the method of Claim 21, wherein receiving further comprises:
Cava does not disclose receiving the first plurality of keywords of the first category instead of the second plurality of keywords of the second category, responsive to the second computing device (i) determining a first score for the first category based on the first plurality of keywords and the content of the information resource, (ii) determining a second score for the second category based on the second plurality of keywords and the content of the information resource, and (iii) selecting the first plurality of keywords instead of the second plurality of keywords based on the first score and the second score.  Tang discloses receiving the first plurality of keywords of the first category instead of the second plurality of keywords of the second category, responsive to the second computing device (i) determining a first score for the first category based on the first plurality of keywords and the content of the information resource, (ii) determining a second score for the second category based on the second plurality of keywords and the content of the information resource, and (iii) selecting the first plurality of keywords instead of the second plurality of keywords based on the first score and the second score (see Tang, paragraph [0049], where keyword selection is based on a variety of concepts, for example: (1) defined keywords criteria/metrics (e.g., keyword source, clicks, etc.); (2) keyword clustering (e.g., defining a cluster for which a keyword’s affinity for being included can be calculated).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Tang for the benefit of automated selection of keywords for rapid keyword portfolio expansion (see Tang, Abstract).
Regarding Claim 27, Cava in view of Tang and Beretta discloses the method of Claim 21, wherein presenting further comprises presenting, via a graphical user interface, the first plurality of keywords of the first category for selection in a content selection process (see Cava, paragraph [0030], where process 100 generates (110) a list of keywords associated with the selected category(ies)).
Regarding Claim 28, Cava in view of Tang and Beretta discloses the method of Claim 21, wherein providing further comprises:
Cava does not disclose providing the web address corresponding to a domain entity of the content provider, the domain entity associated with a plurality of information resources.  Tang discloses providing the web address corresponding to a domain entity of the content provider, the domain entity associated with a plurality of information resources (see Tang, paragraph [0055], where a user of the technology described herein, denoted as a host, can use the Keyword Sourcing Module 322 to collect an initial unfiltered set of keywords from various sources. The following are some examples of important keyword sources that can be used … External: (Well known sources of keywords, e.g.), googspy, yahoo buzz [it is the position of the Examiner that googspy and yahoo buzz are web addresses of an information resource of a content provider]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Tang for the benefit of automated selection of keywords for rapid keyword portfolio expansion (see Tang, Abstract).
Regarding Claim 30, Cava in view of Tang and Beretta discloses the method of Claim 21, further comprising:
Cava does not disclose receiving, by the first computing device, via a graphical user interface, the seed keyword and the web address to provide to the second computing device.  The combination of Cava and Tang discloses receiving, by the first computing device, via a graphical user interface, the seed keyword (see Cava, paragraph [0008], where the keyword may be received via a graphical user interface (GUI)) and the web address to provide to the second computing device (see Tang, paragraph [0055], where a user of the technology described herein, denoted as a host, can use the Keyword Sourcing Module 322 to collect an initial unfiltered set of keywords from various sources. The following are some examples of important keyword sources that can be used … External: (Well known sources of keywords, e.g.), googspy, yahoo buzz [it is the position of the Examiner that googspy and yahoo buzz are web addresses of an information resource of a content provider]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Tang for the benefit of automated selection of keywords for rapid keyword portfolio expansion (see Tang, Abstract).
Regarding Claim 31, Cava discloses a system, comprising:
a first computing device having one or more processors coupled with memory (see Cava, paragraph [0020], where each computer system, such as computer system 16, includes one or more processor(s) 24 and memory 26), the first computing device configured to:
presenting, by the first computing device, the first plurality of keywords of the first category (see Cava, paragraph [0030], where process 100 generates (110) a list of keywords associated with the selected category(ies)).
Cava does not disclose:
providing, by a first computing device, to a second computing device, a seed keyword and a web address of an information resource of a content provide; and
receiving, by the first computing device, from the second computing device, a first plurality of keywords of a first category associated with the seed keyword instead of a second plurality of keywords of a second category associated with the seed keyword, responsive to the second computing device (i) identifying the first category and the second category based on the seed keyword, (ii) identifying a semantic conflict between the first category and the second category, and (iii) selecting the first plurality of keywords instead of the second plurality of keywords based on the semantic conflict and content on the information resource.
The combination of Cava and Tang discloses:
providing, by a first computing device, to a second computing device, a seed keyword (see Cava, paragraph [0008], where the keyword may be received via a graphical user interface (GUI)) and a web address of an information resource of a content provider (see Tang, paragraph [0055], where a user of the technology described herein, denoted as a host, can use the Keyword Sourcing Module 322 to collect an initial unfiltered set of keywords from various sources. The following are some examples of important keyword sources that can be used … External: (Well known sources of keywords, e.g.), googspy, yahoo buzz [it is the position of the Examiner that googspy and yahoo buzz are web addresses of an information resource of a content provider]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Tang for the benefit of automated selection of keywords for rapid keyword portfolio expansion (see Tang, Abstract).
The combination of Cava and Tang does not disclose:
receiving, by the first computing device, from the second computing device, a first plurality of keywords of a first category associated with the seed keyword instead of a second plurality of keywords of a second category associated with the seed keyword, responsive to the second computing device (i) identifying the first category and the second category based on the seed keyword, (ii) identifying a semantic conflict between the first category and the second category, and (iii) selecting the first plurality of keywords instead of the second plurality of keywords based on the semantic conflict and content on the information resource.
The combination of Cava, Tang, and Beretta discloses:
receiving, by the first computing device, from the second computing device, a first plurality of keywords of a first category associated with the seed keyword see Cava, paragraph [0009], where categories that correspond to the keyword may be output)  instead of a second plurality of keywords of a second category associated with the seed keyword (see Beretta, paragraph [0022], where a target word may appear a possible mistyping to one category and a possible synonym of another; contextual criteria may be used to determine which category to select), responsive to the second computing device (i) identifying the first category and the second category based on the seed keyword see Cava, paragraph [0009], where categories that correspond to the keyword may be output), (ii) identifying a semantic conflict between the first category and the second category, and (iii) selecting the first plurality of keywords instead of the second plurality of keywords based on the semantic conflict (see Beretta, paragraph [0022], where a target word may appear a possible mistyping to one category and a possible synonym of another; contextual criteria may be used to determine which category to select) and content on the information resource (see Tang, paragraph [0049], where keyword selection is based on a variety of concepts, for example: (1) defined keywords criteria/metrics (e.g., keyword source, clicks, etc.); (2) keyword clustering (e.g., defining a cluster for which a keyword’s affinity for being included can be calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava and Tang with Beretta for the benefit of categorization of words based on word distance (see Beretta, Abstract).
Regarding Claim 32, Cava in view of Tang and Beretta discloses the system of Claim 31, further comprising:
receiving, by the first computing device, a selection of one or more keywords from the first plurality of keywords of the first category (see Cava, paragraph [0030], where process 100 displays a list of categories to the user and receives (108) a user selection of one or more categories contained in the displayed list of categories); and
providing, by the first computing device, the selection of the one or more keywords to use in a content selection process (see Cava, paragraph [0030], where process 100 generates (110) a list of keywords associated with the selected category(ies)).
Regarding Claim 33, Cava in view of Tang and Beretta discloses the system of Claim 31, wherein the first computing device is further configured to:
receiving a third plurality of keywords of a third category associated with the seed keyword, responsive to the second computing device (i) identifying the third category based on the seed keyword (see Cava, paragraph [0030], where process 100 generates (110) a list of keywords associated with the selected category(ies)).
Cava does not disclose (ii) determining a lack of semantic conflict between the first category and the third category.  Beretta discloses (ii) determining a lack of semantic conflict between the first category and the third category (see Beretta, paragraph [0022], where a target word may appear a possible mistyping to one category and a possible synonym of another; contextual criteria may be used to determine which category to select).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Beretta for the benefit of categorization of words based on word distance (see Beretta, Abstract).
Regarding Claim 34, Cava in view of Tang and Beretta discloses the system of Claim 31, wherein the first computing device is further configured to:
receiving a third plurality of keywords of a third category associated with the seed keyword and identified as unselected, responsive to the second computing device (i) identifying the third category based on the seed keyword (see Cava, paragraph [0030], where process 100 generates (110) a list of keywords associated with the selected category(ies)).
Cava does not disclose (ii) identifying a semantic conflict between the first category and the third category, and (iii) identifying the third plurality of keywords of the third category as unselected based on the semantic conflict and content on the information resource.  Beretta discloses (ii) identifying a semantic conflict between the first category and the third category, and (iii) identifying the third plurality of keywords of the third category as unselected based on the semantic conflict and content on the information resource (see Beretta, paragraph [0022], where a target word may appear a possible mistyping to one category and a possible synonym of another; contextual criteria may be used to determine which category to select).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Beretta for the benefit of categorization of words based on word distance (see Beretta, Abstract).
Regarding Claim 35, Cava in view of Tang and Beretta discloses the system of Claim 31, wherein the first computing device is further configured to:
Cava does not disclose receiving the first plurality of keywords of the first category instead of the second plurality of keywords of the second category, responsive to the second computing device (i) determining a first score for the first category based on the first plurality of keywords and the content of the information resource, (ii) determining a second score for the second category based on the second plurality of keywords and the content of the information resource, and (iii) selecting the first plurality of keywords instead of the second plurality of keywords based on the first score and the second score.  Tang discloses receiving the first plurality of keywords of the first category instead of the second plurality of keywords of the second category, responsive to the second computing device (i) determining a first score for the first category based on the first plurality of keywords and the content of the information resource, (ii) determining a second score for the second category based on the second plurality of keywords and the content of the information resource, and (iii) selecting the first plurality of keywords instead of the second plurality of keywords based on the first score and the second score (see Tang, paragraph [0049], where keyword selection is based on a variety of concepts, for example: (1) defined keywords criteria/metrics (e.g., keyword source, clicks, etc.); (2) keyword clustering (e.g., defining a cluster for which a keyword’s affinity for being included can be calculated).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Tang for the benefit of automated selection of keywords for rapid keyword portfolio expansion (see Tang, Abstract).
Regarding Claim 37, Cava in view of Tang and Beretta discloses the system of Claim 31, wherein the first computing device is further configured to present, via a graphical user interface, the first plurality of keywords of the first category for selection in a content selection process (see Cava, paragraph [0030], where process 100 generates (110) a list of keywords associated with the selected category(ies)).
Regarding Claim 38, Cava in view of Tang and Beretta discloses the system of Claim 31, wherein the first computing device is further configured to:
Cava does not disclose providing the web address corresponding to a domain entity of the content provider, the domain entity associated with a plurality of information resources.  Tang discloses providing the web address corresponding to a domain entity of the content provider, the domain entity associated with a plurality of information resources (see Tang, paragraph [0055], where a user of the technology described herein, denoted as a host, can use the Keyword Sourcing Module 322 to collect an initial unfiltered set of keywords from various sources. The following are some examples of important keyword sources that can be used … External: (Well known sources of keywords, e.g.), googspy, yahoo buzz [it is the position of the Examiner that googspy and yahoo buzz are web addresses of an information resource of a content provider]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Tang for the benefit of automated selection of keywords for rapid keyword portfolio expansion (see Tang, Abstract).
Regarding Claim 40, Cava in view of Tang and Beretta discloses the system of Claim 31, wherein the first computing device is further configured to:
Cava does not disclose receiving, by the first computing device, via a graphical user interface, the seed keyword and the web address to provide to the second computing device.  The combination of Cava and Tang discloses receiving, by the first computing device, via a graphical user interface, the seed keyword (see Cava, paragraph [0008], where the keyword may be received via a graphical user interface (GUI)) and the web address to provide to the second computing device (see Tang, paragraph [0055], where a user of the technology described herein, denoted as a host, can use the Keyword Sourcing Module 322 to collect an initial unfiltered set of keywords from various sources. The following are some examples of important keyword sources that can be used … External: (Well known sources of keywords, e.g.), googspy, yahoo buzz [it is the position of the Examiner that googspy and yahoo buzz are web addresses of an information resource of a content provider]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Tang for the benefit of automated selection of keywords for rapid keyword portfolio expansion (see Tang, Abstract).
Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cava, Tang, and Beretta as applied to Claims 21-25, 27, 28, 30-35, and 37, 38, and 40 above, and further in view of Kitagawa (US Patent No. 6,138,116 A).
Regarding Claim 26, Cava in view of Tang and Beretta discloses the method of Claim 21, wherein receiving further comprises:
Cava does not disclose receiving the first plurality of keywords of the first category instead of the second plurality of keywords of the second category, responsive to the second computing device identifying the semantic conflict based on a semantic distance between the first category and the second category.  Kitagawa discloses receiving the first plurality of keywords of the first category instead of the second plurality of keywords of the second category, responsive to the second computing device identifying the semantic conflict based on a semantic distance between the first category and the second category (see Kitagawa, column 10, lines 7-11, where in the projective transformation generating module 104, the context word group, inputted from the communication apparatus 101, is mapped in the semantic space by a context word group mapping module 1201; then a semantic center is calculated by a semantic center calculating module 1202, and a semantic identification project is selected by a projector selecting module 1203).
Regarding Claim 36, Cava in view of Tang and Beretta discloses the system of Claim 31, wherein the first computing device is further configured to:
Cava does not disclose receiving the first plurality of keywords of the first category instead of the second plurality of keywords of the second category, responsive to the second computing device identifying the semantic conflict based on a semantic distance between the first category and the second category.  Kitagawa discloses receiving the first plurality of keywords of the first category instead of the second plurality of keywords of the second category, responsive to the second computing device identifying the semantic conflict based on a semantic distance between the first category and the second category (see Kitagawa, column 10, lines 7-11, where in the projective transformation generating module 104, the context word group, inputted from the communication apparatus 101, is mapped in the semantic space by a context word group mapping module 1201; then a semantic center is calculated by a semantic center calculating module 1202, and a semantic identification project is selected by a projector selecting module 1203).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Kitagawa for the benefit of obtaining the semantic center of a word group (see Kitagawa, column 5, lines 4-6).
Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cava, Tang, and Beretta as applied to Claims 21-25, 27, 28, 30-35, and 37, 38, and 40 above, and further in view of Udler (PG Pub. No. 2005/0010901 A1).
Regarding Claim 29, Cava in view of Tang and Beretta discloses the method of Claim 21, further comprising:
Cava does not disclose receiving, by the first computing device, from the second computing device, a script to present an interface for selecting one or more of the first plurality of keywords of the first category.  Udler discloses receiving, by the first computing device, from the second computing device, a script to present an interface for selecting one or more of the first plurality of keywords of the first category (see Udler, paragraph [0015], where certain embodiments, scripts 32 are associated with a corresponding GUI element 22 for which code 30 is stored. As just one example, scripts 32 may include XML scripts, although the present disclosure contemplates any suitable types of scripts 32. Scripts 32 may provide various functionality or serve any other suitable purpose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Udler for the benefit of generating GUI elements using stored code (see Udler, Abstract).
Regarding Claim 39, Cava in view of Tang and Beretta discloses the system of Claim 31, further comprising:
Cava does not disclose receiving, by the first computing device, from the second computing device, a script to present an interface for selecting one or more of the first plurality of keywords of the first category.  Udler discloses receiving, by the first computing device, from the second computing device, a script to present an interface for selecting one or more of the first plurality of keywords of the first category (see Udler, paragraph [0015], where certain embodiments, scripts 32 are associated with a corresponding GUI element 22 for which code 30 is stored. As just one example, scripts 32 may include XML scripts, although the present disclosure contemplates any suitable types of scripts 32. Scripts 32 may provide various functionality or serve any other suitable purpose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Cava with Udler for the benefit of generating GUI elements using stored code (see Udler, Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Hu (PG Pub. No. 2010/0185689 A1), which concerns extracting semantic-based keywords through mining word semantics.
Shieh (“Relational Term-Suggestion Graphs Incorporating Multipartite Concept and Expertise Networks”, ACM Transactions on Intelligent Systems and Technology, January 2014), which concerns generating multipartite networks from social media for use in keyword expansion. 
Takeuchi (PG Pub. No. 2015/0227620 A1), which concerns categorizing keywords.
Dudkiewicz (PG Pub. No. 2002/0092031 A1), which concerns generating metadata for programming events. 
Register (US Patent No. 5,371,807 A), which concerns classification of natural language text.
Abhyankar (PG Pub. No. 2008/0104060 A1), which concerns assessing relevant categories and measures for use in data analysis.
Roque (PG Pub. No. 2016/0203130 A1), which concerns identifying and evaluating semantic patterns in written language.
Ormont (PG Pub. No. 2015/0095319 A1), which concerns query expansion, filtering, and ranking for improved semantic search results utilizing knowledge graphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        





























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161